Citation Nr: 1516098	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Eligibility for nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served as a Philippine Scout in the Regular Army from April 1946 to March 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains no documents.


FINDINGS OF FACT

1.  The Veteran died in February 2010.

2.  At the time of the Veteran's death, he was not service-connected for any disability.  

3.  The service department records show that the Veteran served as a Philippine Scout from April 1946 to March 1949.

4.  At the time of his death, the Veteran did not have any claims before VA.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2014).

3.  The claim for accrued benefits must be denied by operation of law.  38 U.S.C.A. 
§ 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the Appellant was provided a notice letter in August 2011, prior to the initial decision on the claims in March 2012.  

The letter also informed her of what the evidence must show to support a death claim based on a previously service-connected condition as well as an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.

The August 2011 letter also notified the Appellant of the division of responsibilities in obtaining evidence. 

With respect to the notice requirements set forth in Dingess and the Appellant's cause of death claim, elements (1) and (2), veteran status and his death are not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the Board's denial of the claims on appeal.  In other words, any lack advisement as to those two elements is meaningless, because a disability rating and effective date are not assigned.  

In short, the record indicates that the Appellant received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating them.  

A VA medical opinion has not been obtained in this case.  See 38 U.S.C.A.
§ 5103A(a) (West 2014).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Rather, under 
§ 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  As discussed below, the only evidence of an in-service disease or injury is the Appellant's vague assertion that the Veteran developed ulcers sometime after service.  There has been no allegation that the Veteran had ulcers in-service.  The June 2013 medical certificate indicates the Veteran began treatment for peptic ulcers in December 2008.  Here, the death certificate shows the Veteran died in February 2010 from peptic ulcer bleeding.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Appellant has been accorded the opportunity to present evidence and argument in support of her claims.  

In January 2014, the Veteran testified at a Board hearing.  The Appellant has not identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board notes that the Veteran's service treatment records (STRs) are not of record.  The National Personnel Records Center (NPRC) determined that the Veteran's STRs could not be located.  In February 2012, the RO made a formal finding regarding the unavailability of the Veterans STRs.  In a March 2012 letter, the RO notified the Appellant informing her of the unavailability of the STRs.  In response to the RO's letter, the Appellant did not submit any of her own copies of the Veteran's STRs.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to her claims.  

II.  Cause of Death

The Appellant contends that the Veteran's death from peptic ulcer bleeding was the result of military service over 60 years prior to his death.  Specifically, the Appellant asserts that the Veteran told her that he developed some ulcer problems after service.  See Board Hearing Transcript p. 3.

According to applicable laws and regulations, service connection for the cause of a veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(2), (3).  

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

At the time of his death, the Veteran was not service-connected for any disability.  Thus, within this framework, the Board must consider the laws that otherwise govern the issue - i.e., establishing service connection for a disorder.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Certain chronic diseases, including peptic ulcer, may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
A disorder may be service-connected if the evidence of record reveals that the Veteran had a disorder that was chronic during his active service or, if not chronic, that was seen during his active service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

Here, the death certificate shows the Veteran died in February 2010 from peptic ulcer bleeding.

Although the Veteran's STRs are not available, the Appellant does not allege the Veteran had a peptic ulcer in-service.  Instead, she argues that the Veteran developed ulcers after service.  However, there is no evidence linking the cause of the Veteran's death to a disease or injury incurred in active service.  Additionally, the evidence does not establish that the Veteran manifested a peptic ulcer within one year after his active service that ended in March 1949.  A June 2013 medical certificate from Dr. M. M. indicated that the Veteran had been under medical care since December 2008 for severe abdominal pain, bleeding, and peptic ulcer.  Lastly, there is no evidence that the Veteran was a prisoner of war.  Thus, the Appellant's claim cannot be granted under direct or presumptive service connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In reaching this decision, the Board has considered the Appellant's arguments in support of her assertions that the Veteran's death is related to his active service.  It is true that the Appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the onset of a peptic ulcer and bleeding are complex matters that require specialized training for a determination as to diagnosis and causation, and they therefore are not susceptible to lay opinions on etiology.  Additionally the Appellant's lay statements are outweighed by the June 2013 medical certificate that stated the Veteran began treatment for peptic ulcer in December 2008.

In summary, as noted above, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active service either caused or contributed substantially or materially to his death.  Therefore, service connection for the cause of the Veteran's death must be denied.  The benefit-of-the-doubt rule does not apply, and the Appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

III.  Nonservice-Connected Death Pension

The law authorizes the payment of nonservice-connected disability pension to a Veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In addition, the Secretary of Veterans Affairs shall pay pension for nonservice-connected death to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term 'Veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). 'Active military, naval, and air service' includes active duty. 'Active duty' is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). The 'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits. Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension. See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

In the present case, the Veteran has been determined by the appropriate service department to have served as a Philippine Scout in the Regular Army from April 1946 to March 1949 with no other documented service.  

The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

There is no legal basis on which the Appellant's claim can be granted.  The Veteran's recognized service falls into a service category which expressly has been deemed not to be active service for the purpose of receiving VA nonservice-connected pension benefits.  

Thus, the Appellant is not entitled to VA death pension benefits because such an award must be predicated upon the Veteran's eligibility, which is lacking.  

As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.  Accrued Benefits

Accrued benefits are defined as 'periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . .' 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000 (a) (2014) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 

An '[a]pplication for accrued benefits must be filed within one year after the date of death.' 38 C.F.R. § 3.1000(c).  In this case, the Appellants claim was not timely filed.  The Veteran died in February 2010 and the Appellant filed her claim in August 2011.

Furthermore, the record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, the claim for accrued benefits must be denied.

In Jones v. West, the Federal Circuit concluded that, 'for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Federal Circuit noted that 'a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.'  Id. at 1300.

A 'claim for VA benefits pending on the date of death' is defined as 'a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.'  38 C.F.R. § 3.1000(d)(5). 

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law. 

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 426.








ORDER

Service connection for the cause of the Veteran's death is denied. 

The claim for nonservice-connected death pension must be denied by law. 

The claim for accrued benefits must be denied by law. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


